By the. Court,
Smith, J.
The County Court erred in this case in not compelling a full and complete return to the writ of certiorari. The return, together with the additional return, gave the court no jurisdiction to determine upon the merits of the case,''and a complete and full return of all the proceedings had before the justice, was necessary to enable the County Court to pass judgment upon the merits. It is not sufficient that the plaintiff in a suit brought by him shall be himself satisfied after certiorari brought, that *299error lias intervened before the justice, but it is the duty of the justice to return all the proceedings had before him. And before the County Court can proceed to pronounce “upon the very right of the case,” (li; 8.) it should compel, if need be, the justice to make a full and complete return. Ample power is conferred, and the neglect to use it is as much error as its improper use. We are satisfied that there was no return in this case sufficient to authorize the judgment rendered, and the judgment of the County Court is therefore reversed, and the cause remanded for further proceedings according to law.
Judgment reversed with costs.